SUMMARY ORDER

Appellant Monique Cody, proceeding pro se, appeals from the judgment of the district court compelling arbitration of her claims of wrongful termination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.; and the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. We assume the parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal.
We affirm, for substantially the reasons stated in the magistrate judge’s report and recommendation, as adopted and supplemented by the district court. See Report & Recomm., Cody v. Darden Restaurants, No. 12-cv-484, 2012 WL 6863922 (E.D.N.Y. Oct. 11, 2012) (Dkt. No. 28); Order, No. 12-cv-484, 2013 WL 170367 (E.D.N.Y. Jan. 11, 2013) (Dkt. No. 35). We have considered all of Appellant’s remaining arguments and find them to be without merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.